Citation Nr: 0815597	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  05-18 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to an increased rating for hemorrhoids, 
currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1973 to July 
1975.

Regarding the veteran's bilateral hearing loss, this matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a February 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The 
veteran's notice of disagreement was received in March 2005.  
A statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  

Regarding the veteran's hemorrhoids, this matter comes before 
the Board on appeal from an April 2006 rating decision by an 
RO of the VA.  The veteran's notice of disagreement was 
received in May 2006.  A statement of the case was issued in 
July 2006, and a substantive appeal was received in July 
2006.  

The veteran appeared at a March 2008 Board videoconference 
hearing.  A transcript is of record.    

Further, the veteran had also perfected an appeal for a claim 
of entitlement to nonservice-connected pension.  In testimony 
provided at the March 2008 videoconference hearing at the RO, 
it was noted that the claim was being withdrawn.  
Consequently, the issue is no longer in appellate status.

Also, the veteran claimed in testimony provided at the March 
2008 videoconference hearing at the RO entitlement to service 
connection for tinnitus.  This matter is hereby referred to 
the RO for appropriate action.  

The issue of entitlement to an increased rating for 
hemorrhoids is addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 1996 Board decision denied the veteran's claim 
for entitlement to service connection for bilateral hearing 
loss; the veteran did not file an appeal.

2.  In October 2004, the veteran's claim was received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  

3.  Evidence received since the December 1996 Board decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 1996 Board decision which denied entitlement 
to service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7104(b) (West 2002)

2.  New and material evidence has not been received since the 
December 1996 denial of service connection for bilateral 
hearing loss, and the claim of service connection for 
bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  This requirement was met in this 
case as VCAA notice was furnished to the veteran in November 
2004, prior to the February 2005 adjudication of the hearing 
loss issue.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his 
possession that pertains to the claim.

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as this 
is a claim to reopen which is being denied in the following 
Board decision.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Significantly, the November 2004 notification did advise the 
appellant of the applicable laws and regulations, and 
information and evidence necessary to reopen his claim of 
entitlement to service connection for hearing loss.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The definition of new 
and material evidence was provided to the veteran and such 
notice, together with the fact that the veteran has been 
represented by a state service organization, leads the Board 
to conclude that the veteran was sufficiently made aware of 
the aspect of his claim to reopen addressed in Kent. 

As the claim to reopen is being denied, no action is 
necessary to assist the veteran with developing his claim.  
VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

New and Material Evidence

As an initial matter, the Board notes that although the RO 
may have adjudicated the merits of the claim as reflected by 
a July 2007 supplemental statement of the case, which in 
effect reopened the claim for entitlement to service 
connection for bilateral hearing loss, the Board is not bound 
by that determination and must nevertheless consider whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

A review of the record shows that a claim for service 
connection for bilateral hearing loss was denied by the Board 
in December 1996 since service medical records did not show 
an increase in pre-existing left ear deafness; and there was 
no probative medical evidence linking right ear hearing loss 
to service.  The veteran did not file an appeal and the 
December 1996 Board decision became final.  38 U.S.C.A. 
§ 7104(b).  

The Board notes, however, that applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  New and material 
evidence is defined by regulation.  See 38 C.F.R. § 3.156.  
New evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of last final decision, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Pertinent evidence of record at the time of the December 1996 
Board decision included the veteran's service medical records 
that showed that the veteran's ears were clinically evaluated 
as normal upon entry into service in August 1973.  Also of 
record was a service medical record entry from August 1973 
that showed that at the age of 4, an object was inserted in 
the veteran's left ear; and the assessment was chronic left 
ear hearing loss.  Additionally, there are various October 
1973 service medical entries altogether showing that the 
veteran had damaged his left ear when he was 4 years old and 
a diagnosis of severe sensorineural deafness in the left ear.  

In addition, there was a post service medial record from the 
Texas Department of Corrections showing that the veteran 
underwent audiological testing in February 1991 and July 
1991.  Also associated with the claims file was a February 
1996 VA examination that revealed a very mild high-frequency 
sensorineural hearing loss in the right ear and a severe to 
profound hearing loss in the left ear.  

Evidence received since the December 1996 Board decision 
includes a December 2004 medical opinion from Amin Musain, 
Au.D.  Dr. Musain stated that because the veteran spent time 
in the Army around sounds loud enough to cause the type of 
hearing damage reflected by his audiometric examination, it 
was possible that the veteran's hearing loss was a result of 
exposure to high level noise while in service.  The Board 
does not view this statement couched in terms of possibility 
as material.  Moreover, to the extent that this opinion is 
based on a factual predicate of noise exposure during 
service, it solely on a history provided by the veteran, 
inasmuch as there is no indication that he reviewed the 
veteran's service medical records of noise exposure.  In 
fact, service medical records show the veteran was placed on 
permanent profile during service with directions not to be 
assigned duties which would expose him to loud noises.  Dr. 
Musain went on to opine that noise exposure during subsequent 
National Guard service beginning in 1975 more than likely 
contributed to the veteran's hearing loss.  Again, this 
opinion appears to be based entirely on a history of noise 
exposure related to the private examiner by the veteran 
himself.  There is no showing of an independent basis for the 
opinion, and it is not material.  In sum, the Board declines 
to find that new and material evidence has been received to 
reopen the hearing loss claim. 


ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for bilateral 
hearing loss.  To this extent, the appeal is denied.


REMAND

Regarding the issue of entitlement to an increased rating for 
hemorrhoids, currently evaluated as 10 percent disabling, the 
veteran testified at a March 2008 videoconference hearing at 
the RO that he had been seen twice a month since January 2008 
for hemorrhoids at the Bonham, Texas VA medical facility.  
The Board notes that the most current VA medical record 
associated in the veteran's claims file is from May 2007.  
Accordingly, the RO should obtain the updated VA medical 
records in order to fulfill the VA's duty to assist the 
veteran. 

Lastly, the Board also notes that during the pendency of this 
appeal, on January 30, 2008, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
case of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which outlined the notice requirements for an increased-
compensation claim under 38 U.S.C.A. § 5103(a).  Since the 
Board is remanding this case for other matters, it is 
reasonable for the RO to give additional VCAA notice to 
comply with Vazquez.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should provide proper VCAA 
notice with respect to the increased 
rating claim for hemorrhoids that 
includes: (1) notification that the 
claimant must provide (or ask the 
Secretary to obtain), medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; (2) 
at least general notice of any specific 
measurement or testing requirements 
needed for an increased rating if the 
Diagnostic Code contains rating criteria 
that would not be satisfied by 
demonstrating only a general worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
the claimant's employment and daily life; 
(3) notification that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from 0% to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of 
the condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (4) 
notification of the types of medical and 
lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as outlined 
by the Court in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The RO should take appropriate action 
to obtain clinical records from June 2007 
to the present from the VA medical 
facility in Bonham, Texas.   

3.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the current severity of the 
veteran's hemorrhoids.  The claims file 
should be made available to the examiner 
for review.  The examiner should 
expressly report whether there is 
evidence of persistent bleeding with 
secondary anemia or fissures.  

4.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issue of an increased rating for 
hemorrhoids.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


